DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on September 21, 2022.  Claims 1, 5, and 9 have been amended.  Claims 10-12 have been added.  Claims 1-12 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  Independent claims 1, 5, and 9 recite the term, “confidences scores” instead of “confidence scores”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 5, and 9 recite the limitation, “determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the calculated confidences scores for each of the plurality of mobility features.”, which is not fully supported by the applicant’s specification.  Specifically, determining one or more transport modes based on the calculated confidences scores for each of the plurality of mobile features is not disclosed.  Paragraph 0056 of the applicant’s specification discloses, “In accordance with an embodiment, the processor 202 may train the machine learning
model 210 to determine the one or more transport modes for one or more buildings in a geographic
region. In accordance with an embodiment, the machine learning model 210 may be trained offline
to obtain a classifier model to determine the one or more transport modes for one or more buildings
in a geographic region as a function of mobility features that represent motion dynamics or stationarity associated with one or more transport modes and users commuting on the one or more
transport modes. For the training of the machine learning model 210, different feature selection
techniques and classification techniques may be used. The system 102 may be configured to obtain
the trained machine learning model 210 and determine mobility features from the sensor data
obtained from the one or more UE, such as the UE 104 for determination of the one or more
transport modes for the one or more buildings in the geographic region.”  Paragraph 0094 of the applicant’s specification discloses, “At 412, using a trained machine learning model 210, the one or more transport modes for the one or more buildings may be determined. The processor 202 may be configured to determine, using the trained machine learning model, the one or more transport modes for the one or more buildings, based on the one or more mobility features. The one or more transport modes may comprise at least one of a stair, an elevator, an escalator or none. The machine learning model 210 may correspond to a selective-learning machine learning model.”  The specification does not disclose determining one or more transport modes using calculated confidence scores for each of the plurality of mobility features.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 5, and 9 recite the limitations, "obtaining a plurality of mobility features associated with the one or more buildings in a geographic region, entry-exit data of the one or more users for the one or more buildings in the geographic region; calculating confidences scores for each of the plurality of mobility features associated with the one or more buildings in the geographic region; determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the calculated confidences scores for each of the plurality of mobility features; and determining, using the trained machine learning model, the mobility pattern of the one or more users based on the entry-exit data of the one or more users, and the one or more transport modes for the one or more buildings.”
	Independent claims 1, 5, and 9 recite the limitations, "determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the calculated confidences scores for each of the plurality of mobility features; and determining, using the trained machine learning model, the mobility pattern of the one or more users based on the entry-exit data of the one or more users, and the one or more transport modes for the one or more buildings.” are directed to the abstract idea of mathematical concepts under mathematical relationships and mathematical calculations.  Specifically, utilizing a machine learning model is a form of using mathematical relationships and calculations associated with data collected to determine transport modes and mobility patterns of the user.    
The recited claim limitations do not recite a device or computer actively performing the steps recited. Additionally, under step 2A of "integration into a practical application" requires:
•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)) and do not show an improvement to the functioning of a computer or technical field (see MPEP 2106.05 (a)).  Additionally, independent claim 5 does not recite any machine or device performing critical steps of the invention.    
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independents claims 1, 5, and 9 are a mere instruction to apply the abstract idea and require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities known in the industry. According to applicant's specification on paragraph 0047 discloses, " As shown in FIG. 2, the system 102 may comprise a processing means such as a processor 202, storage means such as a memory 204, a communication means, such as a network interface 206, an input/output (I/O) interface 208, and a machine learning model 210. The processor 202 may retrieve computer executable instructions that may be stored in the memory 204 for execution of the computer executable instructions. The system 102 may connect to the UE 104 via the I/O interface 208. The processor 202 may be communicatively coupled to the memory 204, the network interface 206, the I/O interface 208, and the machine learning model 210.” which reads on a general purpose computer. Based on the applicant's specification, elements in 2-4 and 6-8 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant's claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a memory, processor, computer executable instructions, non-transitory computer readable medium are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.
Dependent claims 2-4, 6-8, and 10-12 and are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims:  claims 2-3 recite at least one processor, one or more mobility service applications, user equipment.  Claims 4, 6-8, and 10-12 recite one or more mobility service applications.    Dependent claims 2-4, 6-8, and 10-12 do not recite additional elements that amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vande Velde et al. US Publication 20130297198 A1 in view of Choudhury et al. US Publication 20150281910 A1. 





Claims 1, 5, and 9:
	As per claims 1, 5, and 9, Vande Velde teaches the system, method and computer program product comprising:
at least one memory configured to store computer executable instructions (paragraphs 0070 and 0098 “Alternative embodiments of the invention can be implemented as a computer program product for use with a computer system, the computer program product being, for example, a series of computer instructions stored on a tangible data recording medium, such as a diskette, CD-ROM, ROM, or fixed disk, or embodied in a computer data signal, the signal being transmitted over a tangible medium or a wireless medium, for example, microwave or infrared. The series of computer instructions can constitute all or part of the functionality described above, and can also be stored in any memory device, volatile or non-volatile, such as semiconductor, magnetic, optical or other memory device.”); 

and at least one processor configured to execute the computer executable instructions to (paragraphs 0070 and 0098 “The server 150 includes, in addition to other components which may not be illustrated, a processor 154 operatively connected to a memory 156 and further operatively connected, via a wired or wireless connection 158, to a mass data storage device 160.” and “Alternative embodiments of the invention can be implemented as a computer program product for use with a computer system, the computer program product being, for example, a series of computer instructions stored on a tangible data recording medium, such as a diskette, CD-ROM, ROM, or fixed disk, or embodied in a computer data signal, the signal being transmitted over a tangible medium or a wireless medium, for example, microwave or infrared. The series of computer instructions can constitute all or part of the functionality described above, and can also be stored in any memory device, volatile or non-volatile, such as semiconductor, magnetic, optical or other memory device.”):
obtain a plurality of mobility features associated with the one or more buildings in a geographic region, and entry-exit data of the one or more users for the one or more buildings in the geographic region (paragraphs 0029, 0033, and 0074 “The method may comprise determining exits and/or entrances to a building by determining where a location of a mobile device indicated by the GPS location data and/or estimated location data and/or aggregated location data intersects a perimeter of a building indicated in a building footprint and/or where the estimated locations determined from the non-GPS sensors intersect or have a closest approach to GPS locations determined from the GPS data, such as a most recent GPS location. The building footprint may be stored in memory of a mobile device and/or accessible by a mobile device from the server.” and “In one embodiment, the estimated location data is uploaded to the server 150 for processing using the communications channel 152. However, in an alternative embodiment, the navigation data determined using the non-GPS sensors is processed by each mobile device 200 in order to determine estimated location data relating to the inside of the building. Optionally, the estimated location data is then aggregated with other estimated location data and/or GPS location data on the mobile device 200. The aggregated location data can then be communicated to the server 150 via the communications channel 152 and further aggregated with aggregated and estimated location data collected and supplied by other mobile devices 200. The required functionality on the mobile device 20 is controlled by a device controller implemented by a custom program or application (app). The server 150 is then configured to process the estimated location data received from a plurality of mobile devices 200 and process this in order to determine mapping data.”);




and determine, using the trained machine learning model, the mobility pattern of the one or more users based on the entry-exit data of the one or more users and the one or more transport modes for the one or more buildings (paragraphs 0034 and 0029 “The method may comprise determining at least one pattern in the location related data and/or a series of actions associated with the location related data and determining map data accordingly. The at least one pattern and/or series of actions may be determined using statistical analysis. The at least one pattern and/or series of actions may be determined by comparing time evolved estimated location data with predetermined patterns or profiles. For example, up/down ramps and stairs may be determined by using pressure data and/or identifying turns using orientation or compass data. As another example, the speed with which the mobile device travels as it enters a building or the reading from a pedometer or gyroscope may be indicative of the mobile device being in a vehicle such as a car, or a bicycle or being carried by a pedestrian. For example, an amount of shaking determined by a pedometer and/or gyroscope may be used to discriminate between pedestrians, cyclists and car drivers. In this way, the area in which a vehicle enters the building may be associated with a car park, for example. In another example, location data for a building collected from a variety of users may show many different users congregating in a certain area during the middle of the day, which may be indicative of a canteen at that location. A series of route traces that show a large number of various users going to a particular location at varying times may be indicative of a toilet at that location. It will be appreciated that other patterns indicative of other locations may be applied.”).




Vande Velde does not teach calculate confidences scores for each of the plurality of mobility features associated with the one or more buildings in the geographic region.  However, Chouhury teaches Unsupervised Indoor Localization and Heading Directions Estimation and further teaches, “SLMs are certain structures and/or areas in a building that force users to behave in predictable ways and/or have predictable sensor signatures. SLMs can include, but are not limited to, entrances, elevators, stairs, and escalators. For example, a building entrance can be characterized by a noticeable drop in a Global Positioning System (GPS) confidence when a user moves from an outdoor environment to an indoor environment. If a user enters a building and possesses a device having an active GPS function, the system can recognize the drop in GPS confidence and infer that the user is at an entrance. As another example, an elevator can exhibit a distinct accelerometer signature, emerging from the start and stop of the elevator. If a user uses an elevator in a building, the user's trace can be expected to contain the elevator signature embedded therein.” (paragraph 0090) and “FIG. 6 shows a classification tree for detecting elevators, staircases, and escalators and for separating them from walking and being stationary. A false positive leads to errors in estimating the location of an SLM while a false negative leads to missing an opportunity for recalibration. Therefore, high detection accuracy with low false positive/negative rates is important. Referring to FIG. 6, the top level separates the elevator 605 based on its unique acceleration pattern by determining whether the elevator pattern is matched (610). The second level separates the constant velocity classes (stairs and escalator) from the other two classes (walking and stairs) based on the variance of the acceleration. In particular, if the variance of the acceleration is low, than the variance of the magnetic field is determined (630); otherwise the correlation between the Z and Y acceleration is determined (640). The third level uses the variance of magnetic field (630) to separate the escalator 652 from the stationary case 654 and the correlation between the Z and Y acceleration components (640)to separate between the stairs 656 and walking cases 658.” (paragraph 0111).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Vande Velde to include calculating confidences scores for each of the plurality of mobility features associated with the one or more buildings in the geographic region as taught by Choudhury in order to determine specific parameters associated with one or more buildings.   

Vande Velde does not teach determine, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the calculated confidences scores for each of the plurality of mobility features.  However, Chouhury teaches Unsupervised Indoor Localization and Heading Directions Estimation and further teaches, “SLMs are certain structures and/or areas in a building that force users to behave in predictable ways and/or have predictable sensor signatures. SLMs can include, but are not limited to, entrances, elevators, stairs, and escalators. For example, a building entrance can be characterized by a noticeable drop in a Global Positioning System (GPS) confidence when a user moves from an outdoor environment to an indoor environment. If a user enters a building and possesses a device having an active GPS function, the system can recognize the drop in GPS confidence and infer that the user is at an entrance. As another example, an elevator can exhibit a distinct accelerometer signature, emerging from the start and stop of the elevator. If a user uses an elevator in a building, the user's trace can be expected to contain the elevator signature embedded therein.” (paragraph 0090), “FIG. 6 shows a classification tree for detecting elevators, staircases, and escalators and for separating them from walking and being stationary. A false positive leads to errors in estimating the location of an SLM while a false negative leads to missing an opportunity for recalibration. Therefore, high detection accuracy with low false positive/negative rates is important. Referring to FIG. 6, the top level separates the elevator 605 based on its unique acceleration pattern by determining whether the elevator pattern is matched (610). The second level separates the constant velocity classes (stairs and escalator) from the other two classes (walking and stairs) based on the variance of the acceleration. In particular, if the variance of the acceleration is low, than the variance of the magnetic field is determined (630); otherwise the correlation between the Z and Y acceleration is determined (640). The third level uses the variance of magnetic field (630) to separate the escalator 652 from the stationary case 654 and the correlation between the Z and Y acceleration components (640)to separate between the stairs 656 and walking cases 658.” (paragraph 0111), and “A typical elevator usage trace (see inset plot 660) can include a normal walking period, followed by waiting for the elevator for some time, walking into the elevator, and standing inside for a short time. Then, an addition of weight or a weight loss occurs (depending on the direction of the elevator), followed by a stationary period which depends on the number of the floors the elevator moved, and another addition of weight or weight-loss, and finally a walk-out. To recognize the elevator motion pattern, a Finite State Machine (FSM) that depends on the observed state transitions can be used. Different thresholds can be used to move between the states. Embodiments of the subject invention can include thresholds that are robust to changes in the environment and can achieve false positive and false negative rates of 0.0%. In a particular embodiment, false positive rates and false negative rates can be 0.6% or less and 0.0%, respectively. In certain embodiments, data from a barometer can be used to determine how many floors were traveled by the user in the elevator. That is, depending on the pressure when the user entered and exited the elevator, the system can determine the number of floors (either up or down) traveled by the user.” (paragraph 0112).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Vande Velde to include determine, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the calculated  confidences scores for each of the plurality of mobility features as taught by Choudhury in order to predict the type of transport modes available to one or more users.   



Claims 2 and 6:
	As per claims 2 and 6, Vande Velde and Choudhury teach the system and method of claims 1 and 5 as described above and Vande Velde further teaches wherein the at least one processor is further configured to control one or more mobility service applications on a user equipment based on the determined mobility pattern (paragraph 0074).

Claims 3 and 7:
	As per claims 3 and 7, Vande Velde and Choudhury teach the system and method of claims 2 and 6 as described above and Vande Velde further teaches wherein the at least one processor is further configured to control the one or more mobility service applications on the user equipment in near real time based on the determined mobility pattern (paragraph 0074).

Claim 10:
	As per claim 10, Vande Velde and Choudhury teach the computer program product of claim 9 as described above and Vande Velde further teaches wherein the operations further comprises controlling one or more mobility service applications on user equipment based on the determined mobility pattern (paragraph 0074).







Claim 11:
	As per claim 11, Vande Velde and Choudhury teach the computer program product of claim 10 as described above and Vande Velde further teaches wherein the operations further comprises controlling the one or more mobility service applications on the user equipment in near real time based on the determined mobility pattern (paragraph 0074).

Claim(s) 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vande Velde et al. US Publication 20130297198 A1 in view of Choudhury et al. US Publication 20150281910 A1 further in view of Longardner et al. US Publication 20190139409 A1.
Claims 4 and 8:
	As per claims 4 and 8, Vande Velde and Choudhury teach the system and method of claims 2 and 6 as described above but do not teach wherein the one or more mobility service applications provide services comprising at least one of traffic congestions, expected parking spots, micro-mobility dispatch, scheduling for package deliveries, expected mobility-as-a-service demand or expected mobility-as-a-service supply.  However, Longardner  teaches a Lighting Fixture Data Hubs and Systems and Methods to Use the Same and further teaches, “The present disclosure includes disclosure of a data hub, wherein the processor is configured to process parking space data obtained by the one or more sensors to determine a number of parking spaces available in one or more parking locations and to facilitate the display of the number of parking spaces available on at least one of a sign, a dashboard, a webpage, and/or a smartphone application.” (paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vande Velde to include wherein the one or more mobility service applications provide services comprising at least one of traffic congestions, expected parking spots, micro-mobility dispatch, scheduling for package deliveries, expected mobility-as-a-service demand or expected mobility-as-a-service supply as taught by Longardner in order to inform the user of parking spots when visiting.  
Claim 12:
	As per claim 12, Vande Velde and Choudhury teach the computer program product of claim 10 as described above but do not teach wherein the one or more mobility service applications provide service comprising at least one of traffic congestions, expected parking spots, micro-mobility dispatch, scheduling for package deliveries, expected mobility-as-a-service demand or expected mobility-as-a-service supply.  However, Longardner  teaches a Lighting Fixture Data Hubs and Systems and Methods to Use the Same and further teaches, “The present disclosure includes disclosure of a data hub, wherein the processor is configured to process parking space data obtained by the one or more sensors to determine a number of parking spaces available in one or more parking locations and to facilitate the display of the number of parking spaces available on at least one of a sign, a dashboard, a webpage, and/or a smartphone application.” (paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vande Velde to include wherein the one or more mobility service applications provide services comprising at least one of traffic congestions, expected parking spots, micro-mobility dispatch, scheduling for package deliveries, expected mobility-as-a-service demand or expected mobility-as-a-service supply as taught by Longardner in order to inform the user of parking spots when visiting.  

Response to Arguments
Applicant’s arguments, see pages 6-7, filed September 21, 2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, and 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vande Velde and Choudhury.


35 U.S.C. 101
	According to applicant’s arguments on pages 5-6 of the remarks disclose, “As the specification
states, “in addition to determining accuracy of determining the one or more transport modes by the
system 102, it may further be imperative to know which sensor(s) (such as, gyroscope or
accelerometer) from the sensor unit (such as, the sensor unit 104C) may be more important for
determination of the one or more transport modes. Therefore, to determine the most effective
sensor used, feature selection schemes may be used to rank the mobility features used for
determination of the one or more transport modes. Feature selection (from the mobility features)
may be a data-mining concept which chooses the subset of input features (from the mobility
features) by eliminating classification features (or the mobility features) that are less predictive.  The system 102 may be configured to calculate confidence scores for each of the mobility features.
The confidence scores may correspond to a rank of each of the mobility features. An order of the
rank may start with a top ranked mobility feature that corresponds to a most informative mobility
feature.” (paragraph 77). At least in view of these amendments, Applicant respectfully submits
that claim 1 is directed to patent-eligible subject matter.”  The examiner respectfully disagrees.
	The examiner notes applicant’s arguments and subject matter with regards to determining accuracy of determining one or more transport modes and ranking of each of the mobility features according to the confidence scores are not disclosed or recited in the claim.  Since the subject matter is not claimed, the examiner maintains the 35 U.S.C. 101 rejection.   




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudi US Publication 20200062542 A1 Determining Elevator Car Location Using Vibrations
Sudi discloses methods and systems for determining elevator car locations are provided. Aspects includes operating, by a processor, a machine room sensor to collect vibration data associated with one or more components in a machine room of an elevator system, wherein the elevator system comprises an elevator car and a hoistway and analyzing the vibration data to determine a position of the elevator car in the hoistway.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682